The exceptions present no question of law. Whether justice required that the trial should be stopped, and whether, by reason of the proximity of the places, proof of the state of the weather in one town had a tendency to show what it was in the other, were questions of fact to be determined at the trial term. Temple v. Sumner, Smith (N.H.) 226; State v. Howard,17 N.H. 171, 186; Wentworth v. Jefferson, 60 N.H. 158; Norton v. Wilbur, 5 Gray 7; State v. Boston  Maine Railroad, 58 N.H. 410, 412; Amoskeag Mfg. Co. v. Head, 59 N.H. 332, 338; Tilton v. Society, 60 N.H. 377, 384; Cook v. New Durham, 64 N.H. 419; Smith v. Earle, 118 Mass. 531.
Exceptions overruled.
BLODGETT, J., did not sit: the others concurred.